Adams, J.
i practice in courKh16 siract. The plaintiff contends that under the instructions of the court the verdict is unsupported by the evidence, On this point a majority of the court are inclined think that the verdict is not entirely without support. But, if it seemed to us otherwise, we should not be justified in reversing, because the abstract does not purport to contain all the evidence. It is true, what purports to be a copy of the judge’s certificate to the bill of exceptions is set out, which shows that the bill of exceptions contains all the evidence. We infer, too, from the abstract, that a transcript has been filed. But, assuming that such is the fact, and that the transcript contains the bill of exceptions, the case is not so presented as to secure a review of the *73■findings of the jury upon the evidence. The abstract should ¡purport to contain a copy of the bill of exceptions, duly certified as containing all the evidence; or, what would be better, the abstract should simply state that it contains all the evidence. If this is not denied by the appellee, and shown to be untrue by an amended abstract, it will be assumed to be true. If the apxiellee files an amended abstract, and that is not •denied by appellant, it will be assumed to be true. The object of the rule is to obviate the labor and inconvenience of referring to the transcript, and to dispense as far as possible with the necessity of preparing and filing a transcript. The necessity for a transcript exists where a dispute arises as to what the record shows; but this seldom happens, and should happen less frequently than it does. The labors of this court •are such as to require it to adhere strictly to the rule that -cases must be presented fully in the abstract; but everything should of course be omitted therefrom not necessary to be examined in the determination of the questions involved. .If the finding of the jury is to be reviewed, the abstract must be such as to justify the court in assuming that it contains all the evidence, although it may in fact contain but a portion of it. The abstract in this case being deficient, the judgment of the court below must be
Affirmed.